Title: To Thomas Jefferson from Jarnac, 30 November 1787
From: Jarnac, Comte de
To: Jefferson, Thomas



Vlles [Versailles] nov. the 30th 1787.

M. Jefferson’s Commands have been regularly executed, and the Bishop of Adran who is gone Last thursday with the young prince of Cochinchina will Send at Least one pound of Dry rice.
Le Comte de Jarnac for more attention has given the Same Commission for to be register’d in the Navy’s office, he begs M. Jefferson to be So good as to be convinc’d that Le Comte de Jarnac will be allways ready for his orders.
Here is inclos’d M. Poivre’s useful work.
